UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1897



YABRE MOYENGA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-271-030)


Submitted: April 21, 2006                     Decided:   May 8, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jacqueline E. Ngole, Rockville, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Daniel E. Goldman, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Yabre Moyenga, a native and citizen of Burkina Faso,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order   affirming   the   immigration   judge’s   decision   denying   his

applications for asylum, withholding from removal and protection

under the Convention Against Torture (“CAT”). We deny the petition

for review.

           The INA authorizes the Attorney General to confer asylum

on any refugee.     8 U.S.C. § 1158(a) (2000).     It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”         8 U.S.C. § 1101(a)(42)(A)

(2000).

           An   applicant   has   the   burden    of   demonstrating   his

eligibility for asylum.     8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).        Credibility findings are

reviewed for substantial evidence.        A trier of fact who rejects an

applicant's testimony on credibility grounds must offer specific,

cogent reasons for doing so.      Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).     We accord broad, though not unlimited, deference to

credibility findings supported by substantial evidence.         Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).




                                  - 2 -
            A    determination     regarding      eligibility     for   asylum   is

conclusive if supported by substantial evidence on the record

considered as a whole.        INS v. Elias-Zacarias, 502 U.S. 478, 481,

(1992).   Administrative findings of fact are conclusive unless any

reasonable      adjudicator    would      be   compelled     to   decide   to    the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2000).           We will reverse the

Board “only if the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”      Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

We find the immigration judge’s negative credibility finding was

supported by substantial evidence.               We further find the evidence

was not so compelling as to warrant reversal.

            With respect to Moyenga’s due process challenge and his

challenge to the denial of withholding under the CAT, because he

failed to exhaust these issues on appeal to the Board, we decline

to review the issues.         See 8 U.S.C. § 1252(d)(1) (2000); Asika v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004); Farrokhi v. INS,

900 F.2d 697, 700 (4th Cir. 1990).

            Accordingly,      we   deny    the    petition    for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                       - 3 -